UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 8, 2011 National Beverage Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-14170 59-2605822 (Commission File Number) (IRS Employer Identification No.) 8enth Street, Suite 4000 Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) (954) 581-0922 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On September 8, 2011, National Beverage Corp. issued a press release announcing financial results for the first quarter ended July 30, 2011.This release is furnished herewith as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (c) Exhibit 99.1 Press release dated September 8, 2011 announcing the Company’s financial results for the first quarter ended July 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. National Beverage Corp. (Registrant) Date:September 8, 2011/s/ Dean A. McCoy Dean A. McCoy Senior Vice President and Chief Accounting Officer EXHIBIT INDEX Press release dated September 8, 2011 announcing the Company’s financial results for the first quarter ended July 30, 2011.
